 498305 NLRB No. 53DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We have granted the General Counsel's motion to file an erratumto his brief in support of exceptions and have accepted the erratum
filed.2The General Counsel and the Respondent have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.3We find merit in the General Counsel's exception to the judge'srequirement that the General Counsel show as part of his prima facie
case of an 8(a)(3) refusal to hire violation that, absent an employer's
unlawful motive, the alleged discriminatee would have been hired.
Rather, to establish a prima facie case, the General Counsel must
show that the applicant's union or protected concerted activity was
a motivating factor in the respondent's decision not to hire him. The
burden then shifts to the respondent to show that it would not have
hired the applicant even in the absence of his union activities. See
Lewis Mechanical Works, 285 NLRB 514 (1987). However, we con-clude, based on the record before us, that the General Counsel has
not established a prima facie showing here that the Respondent's re-
fusal to hire Gomez was unlawfully motivated.1An amendment to the complaint issued January 17, 1991.2Respondent's answer admits it is an employer engaged in com-merce within the meaning of Sec. 2(6) and (7) of the Act and meets
one of the Board's applicable discretionary jurisdictional standards.
Also, at the outset of the hearing, the Respondent admitted that the
Unions involved, Department Store Employees Union Local 1100,
United Food & Commercial Workers International Union, AFL±CIO
(Local 1100) and Retail Clerks Local 1119, United Food & Com-
mercial Workers International Union, AFL±CIO (Local 1119), are
labor organizations within the meaning of Sec. 2(5) of the Act.Macy's California, Inc. and Cynthia L. Gomez.Case 20±CA±23023October 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn April 24, 1991, Administrative Law JudgeJerrold H. Shapiro issued the attached decision. The
General Counsel filed exceptions and a supporting
brief,1and the Respondent filed cross-exceptions anda supporting brief and an answering brief to the Gen-
eral Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order.ORDERThe recommend Order of the administrative lawjudge is adopted and the complaint is dismissed.Boren Chertkov and Sherri Hayes Sawyer, for the GeneralCounsel.Lee E. Miller, for the Respondent.DECISIONSTATEMENTOFTHE
CASEJERROLDH. SHAPIRO, Administrative Law Judge. Thisproceeding in which a hearing was held on January 31, 1991,
is based upon an unfair labor practice charge filed by Cyn-
thia L. Gomez (Gomez), on November 29, 1989, and upona complaint issued January 4, 1990,1on behalf of the Gen-eral Counsel of the National Labor Relations Board (Board),
by the Regional Director of the Board for Region 20, alleg-
ing that Macy's California, Inc. (Respondent), has engaged
in unfair labor practices within the meaning of Section
8(a)(1) and (3) of the National Labor Relations Act (Act), by
failing and refusing to rehire its former employee Gomez on
or about July 28, 1989, and continuing thereafter because of
Gomez' union and/or protected concerted activities. Respond-
ent filed an answer denying the commission of the alleged
unfair labor practice.2On the entire record, from my observation of the de-meanor of the witnesses, and having considered the
posthearing briefs submitted by General Counsel and the Re-
spondent, I make the followingFINDINGSOF
FACTI. THEALLEGEDUNFAIRLABORPRACTICES
A. The Evidence1. BackgroundRespondent, a corporation, owns and operates retail de-partment stores. The stores involved in this case are located
in the State of California in San Rafael and downtown San
Francisco. The employees employed in the San Francisco
store are represented by Local 1100 and those employed in
the San Rafael store are represented by Local 1119.The collective-bargaining agreement or agreements be-tween Respondent and the above-named Unions provide in
substance that when a job opening occurs it must be posted
within the store for a certain number of days so as to afford
current employees an opportunity to apply for the job. The
record establishes that when a qualified current employee ap-
plies for such a posted position, he or she is given preference
for the position over outside applicants.Gomez was employed by Respondent in its warehouse andservice center located in South San Francisco, California,
called the El Camino Distribution Center (ECDC), as a cus-
tomer service representative/bill adjustor from September 9,
1985, to May 18, 1988, when she voluntarily quit her em-
ployment there because she was moving to Santa Rosa, Cali-
fornia. Immediately prior to her employment at ECDC
Gomez worked for 5 years for another department store, The
Emporium Capwell, as a customer service representa-
tive/cashier. Prior to her employment with The Emporium
Capwell she worked for approximately 3 years at other retail
stores, but the record does not indicate what types of jobs
she held during that period. There is no record evidence to
support the General Counsel's assertion that Gomez ``had re-
tail sales experience'' during her 3 years of service in these
retail stores. 499MACY'S CALIFORNIA3Gomez testified she was not sure whether O'Garra or ``Scott''was the personnel manager at this time.4All dates hereinafter refer to the year 1989, unless specified oth-erwise.5As described above, O'Garra hired Gomez in September 1985 towork at ECDC and was the personnel manager at the facility during
Gomez' employment until late in 1986, when she apparently trans-
ferred to the San Rafael store.Gomez was hired to work at ECDC by Paula O'Garra, thefacility's personnel manager. Late in 1986 O'Garra left, ap-
parently to become personnel manager of the San Rafael
store, and was replaced as ECDC's personnel manager by
``Scott'' who in turn was replaced by Teresa Clark, who was
the facility's personnel manager in May 1988 when Gomez
quit her employment. During Gomez' employment at ECDC,
her immediate supervisor was Lois Moore who reported to
Rose McWalters, the manager of the customer service de-
partment.Respondent had no complaints about Gomez' work per-formance at ECDC and when she quit her employment there
in 1988 the facility's personnel manager, Teresa Clark, told
her she had an outstanding record, that Clark had enjoyed
working with her, and Gomez should consider returning to
work at ECDC, even though it would mean commuting from
Santa Rosa.Gomez, while employed at ECDC, was a member of Local1100, the Union which represented the employees employed
at that facility, and from mid-1987 until Gomez quit on May
18, 1988, she was Local 1100's shop steward. Also during
the latter part of 1987, Gomez was one of between 15 and
20 employees who served on Local 1100's negotiation com-
mittee during the negotiations for a collective-bargaining
contract between Local 1100 and Respondent.During Gomez' tenure of approximately 1 year as Local1100's shop steward, she went to Respondent, as shop stew-
ard, with 10 different grievances on behalf of the employees
she represented. Besides grieving to supervision as shop
steward, on behalf of the employees, Gomez, on more than
one occasion, in concert with other female employees, pro-
tested to management about sexual harassment, as follows.In 1986, on behalf of herself and several other female em-ployees, Gomez complained to Supervisor Moore that Gomez
and other female employees were being offered favors byActing Supervisor Bernard Faye, on the condition that they
return Faye's favors. Gomez told Moore that the female em-
ployees were frightened by this conduct. Moore brought this
complaint to the attention of Department Manager
McWalters who verbally reprimanded Faye, but he continued
to engage in this conduct, even after being reprimanded sev-
eral times. Then, in 1987, Gomez brought this complaint to
Local 1100's attention and late in 1987 one of Local 1100's
business representatives, in Gomez' presence, informed Mi-
chael Zorn, Respondent's vice president of employee rela-
tions, that there had been several complaints attributing sex-
ual harassment to Bernard Faye, a department manager, and
that the complaints concerned Gomez and other female em-
ployees employed at ECDC. The business representative
warned Zorn that if Respondent did not take care of this im-
mediately, Local 1100 intended to step in. Zorn was in-
structed by Attorney Lee Miller, Respondent's vice president
of labor relations, who was also present, to take care of the
matter immediately.In 1986 Gomez went to the personnel office with em-ployee Linda Simi to complain that one of the janitors had
been touching Simi and Gomez and several of the other fe-
male employees as he emptied their wastebaskets. They first
complained about this to Supervisor Moore and then went to
the personnel department and complained about it to
``Dolly,'' who worked in that department, inasmuch as thepersonnel manager was not present that day.3The result oftheir complaint was that Respondent prohibited the janitors
from coming into the employees' work areas.Finally, in 1986 and 1987 employee Linda Salmoran com-plained to Gomez she was being sexually harassed by
``Bob,'' a warehouseman, because several times daily, during
working hours, by telephone or in person, ``Bob'' would ini-
tiate conversations with her and ask her to go out with him
after work and continued to engage in this conduct despite
her protests. Gomez went with Salmoran to Supervisor
Moore and reported this complaint and from there Gomez
and Moore went to Personnel Manager Clark and the result
was that Clark spoke to ``Bob,'' who stopped bothering
Salmoran.2. Gomez applies for a job at Respondent'sSanRafaelstore
On Friday, July 28, 1989,4Gomez submitted an employ-ment application to the personnel department of Respond-
ent's San Rafael store, for employment at that store. The
store's personnel manager, Paula O'Garra, was unavailable
that day, so Gomez was instructed to telephone her on Mon-
day, August 1.Gomez' employment application stated she had previouslybeen employed, as described above, by Respondent at ECDC
and in the sections of the application entitled ``position de-
sired'' and ``schedule preferred,'' Gomez wrote ``customer
service or cashier,'' ``part time (3±4/5 hour days),'' and also
wrote she was not available for work at night.The record also indicates that when Gomez submitted heremployment application, she also filled out a form which
listed all of the jobs available in the San Rafael store and
the days of the week the store was open for business, and
which asked the applicant to check the areas he or she was
experienced and interested in and to state the applicant's
availability for work. Gomez wrote she was experienced and
interested in the positions of ``cashier'' and ``customer serv-
ice rep'' and was available to work only the day shift, Mon-
day through Sunday, because she attended school at night.On Monday, August 1, Gomez telephoned Personnel Man-ager O'Garra, who told her she remembered her from
ECDC.5After briefly reminiscing with O'Garra about ``oldtimes,'' Gomez stated she was eager to work for Respondent
again and had applied for a job. She specifically told
O'Garra she was interested in cashier, customer service, or
sales work and was available days and weekends and if there
was a night schedule. O'Garra replied she was in the process
of posting job openings and, as Gomez knew from her past
experience with Respondent, the current employees had pref-
erence to fill job openings. In view of this, O'Garra told
Gomez to call back in 2 weeks and that in the meantime
O'Garra would have Gomez' records transmitted from ECDC
to the San Rafael store. This ended the conversation. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6It is not unusual for applicants to be considered by Respondentfor jobs other than those set forth in the application. Respondent's
vice president of employee relations Michael Zorn testified that
when a job applicant submits an employment application, what is
specified in the application does not limit the jobs for which the ap-
plicant would be considered because, as Zorn testified, ``the inter-
view basically will elaborate on the application itself.'' In this re-
gard, Gomez testified that when she filled out her application it did
not even dawn on her to note her interest in a sales job, because
``I was just getting to the point where I wanted to interview. And
I basically wasn't thinking as much about what was on the applica-
tion.''7Respondent in its answer to the complaint admitted that Per-sonnel Manager O'Garra is an agent of Respondent and a supervisor
within the meaning of Sec. 2(11) of the Act and was currently em-
ployed by Respondent. There is no evidence or contention that
O'Garra at the time of the hearing herein was no longer in Respond-
ent's employ.On Monday, August 14 Gomez telephoned O'Garra andreminded her of their previous conversation. O'Garra told
Gomez there was no job available in customer service.Gomez replied she would be happy to work in sales if there
was a job available there. O'Garra stated that the only avail-
able sales jobs were full-time, not part-time jobs. Gomez
stated she would accept full-time work or whatever was
available. O'Garra stated she would have to check the job
postings and asked Gomez to get back to her. This ended the
conversation.Later, during the week of August 14, Gomez telephonedO'Garra and asked her what jobs were available. O'Garra re-
plied there might be a job available in the cashier, customer
service area because a lady employed there was going on
maternity leave, but this would not occur until late Sep-
tember or early October and since O'Garra was not really
sure of this she would have to get back to Gomez. Gomez
stated she was still interested in a sales position, if anything
in sales was available. O'Garra stated it would depend on
what was posted and told Gomez to telephone her again.
This ended the conversation.On or about August 21 Gomez telephoned O'Garra andwas told she was on vacation and would return to work after
Labor Day. Thereafter, on or about September 4 or 5 Gomez
went to the San Rafael store and confronted O'Garra on the
sales floor as she was on her way out of the store. Gomez
reminded her that she had promised Gomez to check on the
jobs which were posted and to see what was available for
Gomez. O'Garra acknowledged she had made this promise
and stated there was nothing available in customer service
and that in sales there were only part-time jobs available.
Gomez replied that part-time work would be fine. O'Garra
stated she could not talk with Gomez right then because she
was in a rush and had to leave and asked Gomez to phone
her. Gomez stated she would phone her the next week.
O'Garra stated that would be fine and walked out of the
store.On September 8 Gomez telephoned O'Garra and asked,``what was going on about the job posting and what was the
availability and asked why she could not give Gomez an an-
swer about the full-time or part-time jobs'' and stated she
was puzzled about the way in which O'Garra had been treat-
ing her. O'Garra answered by stating, ``what she wanted was
someone with full-times sales experience.'' Gomez stated she
had sales experience, had worked for Respondent and knew
its rules, regulations, and policies, and had retail experience
with The Emporium Capwell. O'Garra replied, ``she just
wanted sales experience.'' Gomez answered that she knew
Respondent hired inexperienced people for sales work who
had no knowledge of Respondent's policies. O'Garra stated
that that did not matter, that she just wanted sales experience
and could not help Gomez and there was nothing else she
could do for Gomez. This ended the conversation.The description of Gomez' several conversations with Per-sonnel Manager O'Garra, set forth in detail above, is based
upon Gomez' uncontradicted testimony. I considered that in
her employment application and in the other document she
filled out for Respondent contemporaneously with the appli-
cation, Gomez stated she desired employment as a customer
service representative or cashier and preferred to work part
time and was not available for work at nights, whereas she
testified she informed O'Garra that she would be happy toaccept a job in sales and to work full time, as well as parttime, and was available to work at nights. I credited this por-
tion of Gomez' testimony because when Gomez testified
about her several conversations with O'Garra, she testified
forthrightly, consistently, and without hesitation in a sincere,
plain, and clear manner, and her testimonial demeanor was
excellent.6It is also very significant that Personnel ManagerO'Garra was not called by Respondent to dispute Gomez'
testimony, thus warranting the inference that O'Garra's testi-
mony would have been adverse to Respondent and consistent
with Gomez', if she had testified.7See International Auto-mated Machines, 285 NLRB 1122, 1122±1123 fn. 5 (1987),and Paramount Poultry, 294 NLRB 867 (1989).The parties stipulated that between July 1 and December31 there were jobs open, including sales jobs, at the San
Rafael store which did not require typing and machine tests,
and between July 1 and September 30 there were no cus-
tomer service/cashier jobs open at the San Rafael store.The parties agreed that after the close of the hearing Re-spondent's attorney would investigate to determine whether
there were any job openings for the positions of customer
service/cashier in the San Rafael store during the months of
October, November, and December, and would submit a let-
ter to me setting forth the results of his investigation. By let-
ter dated April 1, 1991, Respondent's attorney informed me:I have reviewed all job requisitions and temporaryChristmas requisitions for positions at Macy's San
Rafael store between October 1, 1989 and December
31, 1989. During that time period, there were no reg-
ular full time or part time customer service/cashier po-
sitions filled. During that time period, a temporary part
time Christmas customer service/cashier position was
filled. This Christmas temporary position was filled for
the period between November 17, 1989 and December
25, 1989, at which time the position terminated.The parties stipulated that between July 1 and December31 periodically there were advertisements for sales, stock,
and gift wrapping positions, and security positions for the
San Rafael store.The General Counsel in a further effort to show that therewere job openings at the San Rafael store for sales positions
during the months of August, September, and October intro-
duced into evidence, without objection, General Counsel's 501MACY'S CALIFORNIAExhibits 7 through 9, membership applications submitted byemployees of the San Rafael store to Local 1119. The sec-
tions of the membership applications entitled ``date of hire''
and ``type work performed'' were filled in by a Local 1119
secretary, based upon information the secretary received from
the employees who signed the applications. The applications
for membership show that the signatory employees told the
secretary who filled in the applications that on the dates they
signed the applications, dates subsequent to their hire dates,
that they were performing the following types of work: ``on
call''; ``flyer''; ``young collectors''; ``domestics''; ``fine
jewelry''; ``shoes''; ``accessories''; ``mens''; ``housewares'';
``childrens''; ``cosmetics''; and ``lingerie.'' The record does
not reveal whether any of the aforesaid types of work per-
formed constitute sales work, in whole or in part, or that any
of these applicants for membership were hired to fill vacant
sales positions.3. Local 1119's president complains to Respondent'svice president of employee relations aboutRespondent's refusal to employ Gomez at theSanRafael store
Late in August Gomez contacted Harold Barling, the presi-dent of Local 1119, the Union which represents the employ-
ees employed at the San Rafael store, and told him she had
previously worked for Respondent at ECDC, where she was
Local 1100's shop steward, and was now applying for work
at the San Rafael store and felt she was being given the run-
around by the personnel manager because of her union activ-
ity while employed at ECDC. She asked Barling's advice.
Barling stated he would contact Michael Zorn.Zorn, Respondent's vice president of employee relations,represents Respondent in civil suits; EEOC matters; otheragency hearings; grievance and arbitration proceedings initi-
ated by the several unions which represent Respondent's em-
ployees; and in contract negotiations with these unions. He
handles such matters for 28 of Respondent's stores including
the San Rafael and San Francisco stores and ECDC. In the
past he has had dealings with Barling concerning contract ne-
gotiations and employees' and Local 1119's grievances.Early in September Barling telephoned Zorn and told himGomez thought she was getting the runaround in connection
with her effort to secure a job at Respondent's San Rafael
store. Barling also told Zorn that Gomez believed she was
being discriminated against because of her past union and
concerted activities. Barling warned Zorn that potentially Re-
spondent was facing charges being filed with the NLRB and
possibly charges being filed with other governmental agen-
cies because of its refusal to hire Gomez. Zorn replied he
would check into the matter and get back to Barling.Subsequently, in mid-September, while speaking withBarling about other matters, Zorn told Barling he had
checked with four of Gomez' former coworkers and they had
stated Gomez was a ``troublemaker'' whom they did not
want to work with again. Barling replied, he would check out
the allegation.Later in September, after having investigated Zorn's``troublemaker'' allegation, Barling telephoned Zorn and told
him he had spoken to Michael Ayres, Local 1100's business
representative, and that Ayres had told him the rank-and-file
employees who had worked with Gomez at ECDC and were
still employed there stated they would be more than happyto work with her again. Barling asked Zorn to give him thenames of the people that had labeled Gomez a ``trouble-
maker.'' Zorn refused, on the basis of confidentiality, and
asked Barling to reveal the names of the employees who stat-
ed they liked working with Gomez and wanted to work her
again. Barling refused, on the basis of confidentiality. The
conversation ended with Zorn agreeing to meet with Barling
and Gomez later that month to see what they could do about
getting Gomez a job with Respondent.The above description of Barling's conversations withZorn is based upon Barling's testimony. Zorn acknowledged
that the conversations occurred, but denied Barling indicated
Gomez believed her union or concerted activities at ECDC
was responsible for her being given a runaround when she
sought employment at the San Rafael store, and denied he
used the word ``troublemaker'' in describing how persons
employed at ECDC felt about Gomez.I credit Barling's above-described testimony because histestimonial demeanor was good, whereas Zorn's was not so
good, and Zorn's denial that he told Barling that he had been
informed that Gomez had been a ``troublemaker'' while em-
ployed at ECDC is highly suspect because of Respondent's
failure to call Sharon McBaron, Respondent's ECDC per-
sonnel manager, to corroborate Zorn's testimony in that re-
spect.In this last regard, Zorn testified that during his secondconversation with Barling, when Zorn arranged to meet with
Gomez and Barling, he explained to Barling that Gomez'
personnel file was generally satisfactory, but that he had re-
ceived ``some feedback that at times her personality her
moods, caused others some tension.'' Zorn further testified
his reason for saying this to Barling was that immediately
after his initial conversation with Barling about Gomez'
complaint that she had been given the runaround when she
applied for a job at the San Rafael store, Zorn immediately
telephoned Sharon McBaron, ECDC's personnel manager,
and asked McBaron to go through Gomez' personnel file and
to question some of the persons whom Gomez had worked
with at ECDC, and after she had done this to advise Zorn
what Gomez' personnel record contained and what these per-
sons said about Gomez, so that Zorn would have ``a sense
of who she was.'' Zorn further testified that McBaron subse-
quently called him back and told him there was nothing neg-
ative in Gomez' personnel file, that she appeared to have
been a good employee, but that McBaron had been informed
by persons who had worked with Gomez that there had been
tension between Gomez and other employees at times be-
cause Gomez had ``mood swings or was moody.''In other words, in denying he told Barling that others haddescribed Gomez as a ``troublemaker,'' Zorn testified he
merely relayed to Barling the above-described information
furnished to him by Personnel Manager McBaron. However,
for an unexplained reason, McBaron was not called by Re-
spondent to corroborate Zorn's testimony. There is no evi-
dence or contention that McBaron was no longer employed
by Respondent at the time of the hearing. Under the cir-
cumstances, I am persuaded that Respondent's unexplained
failure to call McBaron to corroborate Zorn's testimony war-
rants the inference that she would not have corroborated his
testimony, but instead would have given testimony adverse
to Respondent concerning Zorn's testimony. See Greg Con-struction Co., 277 NLRB 1411, 1415, 1419, 1421 (1985)(Board drew adverse inference from the General Counsel's 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Zorn testified briefly about this meeting. Gomez testified atgreater length about the meeting. Their testimony concerning what
was stated does not conflict. Accordingly, the above description is
based upon a composite of their testimony.9Diana Bouillon, the personnel manager for Respondent's divi-sional offices, testified that during the time material and at the time
of the hearing in this case, Fujii was Bouillon's ``manager'' (Tr. at
235). However, in its posthearing brief Respondent stated that Fujii
occupies the position of the head of personnel for Respondent's San
Francisco store.10The above description of Gomez' October 4 interview with Fujiiis based upon Gomez' uncontradicted testimony. I considered that in
her prehearing affidavit submitted to the Board's General Counsel on
December 13, 1989, Gomez failed to mention discussing a sales job
with Fujii during this interview. I credited her testimony in this re-
spect because when she testified about this interview her testimonial
demeanor was excellent and she testified without hesitation in a
straightforward and sincere manner. I also note that Fujii was not
called to contradict her testimony.failure to call chairman of board to corroborate testimony ofsuperintendent concerning statements and instructions made
by chairman that supported theory of violation).Zorn also testified that immediately after his initial tele-phone conversation with Barling about Gomez' complaint,
that in addition to questioning McBaron about Gomez, he
telephoned the San Rafael's store personnel manager, Paula
O'Garra. He testified he asked why O'Garra had not hired
Gomez, and O'Garra informed him Gomez had applied for
clerical positions in the area of customer service/cashier and
there were no vacancies in any of those positions in the San
Rafael store. As I have noted above, O'Garra was not called
by Respondent to corroborate Zorn's testimony. It is also sig-
nificant that when Zorn telephoned Barling after speaking to
O'Garra, it is undisputed that Zorn did not explain to Barling
that the reason O'Garra had not hired Gomez was that
Gomez had applied for customer service/cashier clerical posi-
tions and there were no vacancies in any of those positions
at the San Rafael store. It is for all of those reasons, includ-
ing Zorn's unfavorable testimonial demeanor, that I do not
credit his account of his conversation with O'Garra.4. Zorn meets with Barling and GomezOn September 26, as previously agreed, Zorn met withBarling and Gomez at Local 1119's office. Zorn indicated he
remembered Gomez' face and, in response to Zorn's inquiry
about her career goals, Gomez indicated she had an interest
in fashion design and that recently a counselor suggested she
should look for a position in the ``buying line'' to further her
career goals in fashion designing. Zorn pointed out that Re-
spondent's buying was centrally located in its San Francisco
store and asked if Gomez would like to work in that store.
Gomez stated she was willing to work wherever there were
openings, whether it was in San Francisco or in San Rafael,
and would take ``any position available.'' Zorn told her he
was willing to set up a meeting between Gomez and a re-
cruiter for the San Francisco store. Gomez indicated this was
acceptable. Zorn tried unsuccessfully to reach the recruiter by
phone. He then gave Gomez his telephone number and took
Gomez' phone number and told Gomez he would have the
recruiter contact her, and stated that if the recruiter failed to
contact her that she should phone him because he did not
want to lose touch with her. Zorn also told Gomez he would
pick up her employment application and paperwork from the
San Rafael store and take it to the San Francisco store, so
Gomez would not have to fill out another employment appli-
cation or do any of the other paperwork in San Francisco.
Zorn explained that Gomez would have to go through several
interviews, that the recruiters would help place her, that he
did not want her to get caught up in the hiring of Christmas
help, that if there were any ``crossed wires'' Gomez shouldcontact him immediately, that she had his word he would
help her and he stood by his word, but that in order to get
a job she would have ``to sell herself'' to the interviewers.
The meeting ended with them shaking hands.85. Gomez applies for employment at Respondent'sSanFrancisco store
On October 4 Joan Fujii, the head of personnel for the SanFrancisco store, telephoned Gomez and arranged for them to
meet later that day at Fujii's office in the San Francisco
store.9Fujii began the October 4 meeting by asking Gomezto describe her career goals. Gomez stated she was interested
in ``high fashion dressing.'' Fujii stated there was a vacancy
on the day shift for a part-time sales position in the Liz Clai-
borne department selling high fashion designer clothing.
Gomez indicated she would be willing to accept that position
if it was offered to her. Fujii then asked if Gomez was inter-
ested in any work besides sales. Gomez replied that while
employed by Respondent at ECDC she had applied for sev-
eral office jobs including jobs connected with the work of
Respondent's buyers, but due to her lack of seniority did not
get any of those jobs. She told Fujii she would be interested
in any job openings for buyer's clerk. Fujii made a telephone
call and then told Gomez there was an opening for a buyer's
clerk in the fine jewelry department and asked if Gomez
would be interested in interviewing for that position. Gomezasked whether the vacancy was for a buyer's clerk position
or for a position in Respondent's office support center, and
explained to Fujii she was not interested in applying for a
position in Respondent's office support center because she
could not type. Fujii assured her that the opening she was
talking about was for a buyer's clerk position. Gomez stated
she would like to interview for that position, and stated if
she was not hired for the buyer's clerk position in the fine
jewelry department, she would like to be interviewed for the
vacant Liz Claiborne sales position. Fujii replied, ``Why
don't you just interview for the buyer's clerk position first
and then we will worry about the Liz Claiborne position
after. Gomez agreed and Fujii at that time informed Gomez
that she had set up an October 7 appointment for Gomez to
meet with Diana Bouillon, the personnel manager for the Re-
spondent's divisional offices.10During the time material and at the time of the hearing,Bouillon, in her capacity as personnel manager for the divi-
sional offices, was responsible for the hiring, termination,
and counseling of all employees who perform sales support
office functions for Respondent in the San Francisco area.On the morning of October 7, as arranged by Fujii, Gomezreturned to the personnel department of Respondent's San
Francisco store for her meeting with Bouillon. When she in-
formed one of the personnel department's clerks that she was
there for her interview with Bouillon, the clerk asked her to 503MACY'S CALIFORNIA11The above description of what occurred when Gomez arrived forher appointment with Bouillon on October 7 is based upon Gomez'
uncontradicted testimony. Gomez testified without hesitation and in
a straightforward and sincere manner and her testimonial demeanor
was excellent.12On October 3 the employees employed at Respondent's SanFrancisco store were notified by means of a posted notice that they
could submit a bid sheet to the personnel office for the vacant posi-
tion of buyer's clerk in the fine jewelry-fine watches department andthat appointments for interviews would be scheduled. The posted no-
tice stated that to qualify for this position, applicants ``must'': ``have
excellent verbal and written communication skills''; ``be able to
work independently and prioritize effectively''; ``be organized and
have good attention to detail''; ``meet standards attendance record'';
and ``have excellent phone and customer service skills.'' There was
no requirement that the applicants for this position take any kind of
a test or pass a test.13On October 5 the employees employed at Respondent's SanFrancisco store were notified by means of a posted notice that they
could submit a bid sheet to the personnel office for three vacant of-
fice support center associate positions in the office support center
department and that appointments for interviews would be scheduled.
The notices described the ``qualifications'' required for those posi-
tion, as follows: ``Excellent verbal and written communication skills.
Muss [sic] pass following tests: type 40wpm, Math, PC. Must be de-
tail oriented, flexible and have meets standards attendance record.''fill out an employment application and to take a written psy-chological quiz. Gomez stated she did not think she had to
do this because her appointment had been scheduled by Fujii.
She asked to speak to Bouillon. The clerk told her that nor-
mally applicants filled out employment applications before
being interviewed. Gomez stated she realized that, but asked
the clerk to please check. The clerk left and when she re-
turned told Gomez that Bouillon had stated Gomez would
have to fill out an employment application and take the psy-
chological quiz or Bouillon would not meet with her. The
clerk gave a copy of the quiz and the employment applica-
tion to Gomez, who told the clerk she had already filled out
an employment application. The clerk stated Bouillon wanted
her to complete the application again. Gomez completed the
application and the quiz and gave both documents back to
the clerk who stated she would give them to Bouillon. In the
section of the employment application which stated ``position
desired,'' Gomez wrote that she was interested in applying
for the fine jewelry buyer's clerk position.11On October 7, shortly after the personnel department clerktook Gomez' completed employment application and psycho-
logical quiz to Bouillon, Gomez met with Bouillon in Bouil-
lon's office. After the introductions, Bouillon, who was look-
ing at the employment application which Gomez had just
filled out, asked about Gomez' background. Gomez informed
her that she had worked for Respondent at ECDC. Bouillon
stated she was familiar with the job duties performed by the
employees employed at that facility. Gomez stated that while
employed there she had operated several different office
business machines which she enumerated. Bouillon com-
mented that Gomez was applying for the position of fine
jewelry buyer's clerk. Gomez asked her to describe the job
of fine jewelry buyer's clerk. Bouillon stated that basically
the clerk performed almost the same kind of duties as Gomez
had performed while employed at ECDC, except that the
buyer's clerk works closer with the buyer. Gomez stated this
was fine because, based on her past work experience at
ECDC, she knew how to deal with buyers and vendors.
Bouillon then alerted Gomez to the fact that she was inter-
viewing other applicants for the buyer clerk's position who
were already employed by Respondent and therefore had se-
niority for that position, and told Gomez it would take Bouil-
lon about 2 weeks to conduct those interviews.12Bouillonasked Gomez to take an aptitude test that she explained
would test Gomez' aptitude for mathematics and for oper-
ating a typewriter, adding machines, and computer terminals.Gomez replied she did not type, but had experience in oper-ating various office business machines, which she enumer-
ated, and asked if the buyer's clerk for the fine jewelry de-
partment did any typing. Bouillon answered ``no,'' and ex-
plained that only those clericals employed in Respondent's
office support center did typing. Gomez asked why, if that
was true, she needed to take the typing test because she was
certain to flunk that test. Bouillon stated it was not a pass
or fail test, but was just an aptitude test. Bouillon at this
point gave Gomez an appointment card which stated she was
scheduled to take the aptitude test on October 10. Gomez
thanked Bouillon and Bouillon stated Gomez would hear
from her after she took the test.The above description of Bouillon's October 7 meetingwith Gomez is based upon Gomez' testimony which conflicts
with Bouillon's account of the meeting. Bouillon disputed
Gomez' testimony that on October 7 Gomez filled out a new
employment application. Bouillon testified the only employ-
ment application concerning Gomez which Bouillon ever
possessed was the one Gomez submitted to Respondent's
San Rafael store on July 28. As to what was said during the
October 7 meeting, Bouillon testified as follows: Gomez told
Bouillon that her career goal was to eventually become an
executive in Respondent's buying office, and Bouillon in-
formed her that the normal way for her to advance her career
in that direction would be to go into sales and eventually be-
come a sales manager and then go into the buying office;
Gomez answered she was not interested in sales work but
would like to work in an office; Bouillon told Gomez that
since she did not want to work in sales, then the second best
route for her to become an executive in the buying linewould be to work in Respondent's office support center;
Bouillon described the duties of an office support center em-
ployee, one of which was typing; Gomez did not indicate she
was unable to type; the vacant buyer's clerical position in the
fine jewelry department was not mentioned during this meet-
ing; and, the meeting ended with Bouillon informing Gomez
that because Gomez was not interested in sales, that the posi-
tion in the office support center would be the best match for
her, based upon her career goals, and that Bouillon would ar-
range for Gomez to be tested for that position, and Gomez
agreed.13I reject Bouillon's above-described testimony in its en-tirety and credit Gomez' account, described above, because
Bouillon's testimonial demeanor was poor, whereas Gomez'
was excellent and she testified without hesitation in a
straightforward and sincere manner.Having received the impression from Zorn's comments attheir September 26 meeting that all that was required of her
in order to get a job at the San Francisco store was to sell
herself to the interviewers and that Zorn would take care of
all of the paperwork, Gomez was unhappy about having to
fill out a new employment application and to take a psycho- 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14The above description of Gomez' telephone conversation withZorn is based upon Gomez' testimony. Zorn testified that in re-
sponse to Gomez' complaint that she was being required to take
some tests, he explained to her that if the position she was applying
for required testing that she needed to take the test. He further testi-
fied that Gomez did not tell him she was unable to type. I reject
Zorn's account, to the extent it is inconsistent with Gomez' account
of their conversation, because Gomez' testimonial demeanor, which
was excellent, was better than Zorn's, which was not so good.15The above description of Barling's conversation with Zorn isbased upon the testimony of Barling, who impressed me as a sincere
witness and whose testimonial demeanor was good. Zorn testified
that when Barling spoke to him about Gomez' complaint concerning
the testing, that Zorn explained to Barling the tests involved were
aptitude tests and an arbitrator, in interpreting Local 1100's contract
with Respondent, had concluded Respondent had the right to require
applicants to take such tests at its San Francisco store. Zorn also tes-
tified that when Barling suggested he find a position for Gomez at
the San Rafael store that he answered by stating there were no cler-
ical positions vacant at the store and he did not intend to force that
store to create such a position for Gomez. I reject Zorn's account,
to the extent it can be viewed as contradicting Barling's account of
their conversation, inasmuch as Barling's testimonial demeanor,
which was good, was better than Zorn's, which was not so good.logical quiz and being required to take a typing test whichshe knew she would not be able to pass. In view of this, she
tried without success to reach Zorn by telephone on Monday,
October 9, and left a message for him to phone her at home.On October 10 Gomez telephoned the personnel depart-ment at Respondent's San Francisco store to postpone her
test scheduled for that day. She told the person whom she
spoke to that she had to handle another business matter that
day and after she had taken care of that business matter
would call Respondent to reschedule her test, and asked if
that was acceptable. She was informed it would be all right
if she called back to reschedule her test. It is undisputed that
Gomez never contacted Respondent to reschedule her test.Later during October 10, Zorn returned Gomez' telephonecall. Gomez told him she had gotten caught up in the Christ-
mas employment shuffle when she had gone to the San Fran-
cisco store on October 7 to apply for a job, because she had
been required to fill out a new employment application and
take a quiz and that Bouillon was asking her to take a test
that included a typing test, even though she did not type. She
asked why she had been required to fill out a new employ-
ment application and take a quiz, and Zorn answered, ``I
don't know.'' Zorn told Gomez that Fujii had the employ-
ment application Gomez had filled out when she applied for
a job at the San Rafael store. Gomez pointed out that when,
on October 7, she was asked to fill out a new employment
application, that Fujii was standing right there and did not
say anything. Gomez also told Zorn that Bouillon was requir-
ing her to take a test, which included a test of her typing
skills, for the position of buyer's clerk in the jewelry depart-
ment, even though Gomez did not know how to type and
even though typing was not a requirement for the position.Zorn replied that Gomez had to take the test because all of
the employees who worked at Respondent's ECDC facility
were not as bright as they claimed to be and Zorn wanted
them tested. Gomez stated she had never been tested for any
of the other jobs she had interviewed for while employed by
Respondent at ECDC from 1985 through 1988. Zorn an-
swered that he was unable to give her an explanation for
that. Gomez asked what she should do. Zorn told her he
would speak to Bouillon and learn what happened with her
interview and to her application and would get back to her.14A few days after Gomez' October 10 conversation withZorn, Local 1119's president, Barling, pursuant to Gomez'
request, telephoned Zorn and told him Gomez had com-
plained that when she went to the San Francisco store to
apply for a job that she felt she had been given the run-
around: she had been treated like she had just walked in off
the street; no one knew who she was or what she was there
for; and, she was required to take tests including a typing
test even though typing was not a requirement of the job she
was interviewing for and even though the other office equip-
ment she was going to be tested on was equipment she hadused regularly and proficiently while employed at ECDC.Zorn replied Respondent wanted her to take the requested
tests, that Gomez was being argumentative and uncoopera-
tive, and explained there had been other employees from Re-
spondent's ECDC facility who had applied for positions at
the San Francisco store claiming they were able to operate
office equipment proficiently, when in fact that was not the
case. Barling asked why, instead of fooling around with test-
ing Gomez' ability to operate office equipment, Zorn did not
find her a position at the San Rafael store. Zorn replied, ``I
am not going to shove her down anybody's throat.'' The
conversation ended with Barling stating ``We will just have
to do what we have to do,'' and stated he would speak to
Gomez.15As noted above, after canceling her test which was sched-uled for October 10, Gomez did not recontact the personnel
department of Respondent's San Francisco store to arrange to
reschedule the test. On October 23 Divisional Personnel
Manager Bouillon made the following entry on the employ-
ment application submitted by Gomez on July 28 to Re-
spondent's San Rafael store. Bouillon checked the box which
states, ``candidate not interested in job available,'' and wrote
that Gomez, ``called to cancel testingÐnever called back to
reschedule.''Regarding the buyer's clerk opening in the fine jewelrydepartment of the San Francisco store, the position in the
San Francisco store for which I have found Gomez specifi-
cally applied, the record reveals that this job opening was
posted in early October for current San Francisco store em-
ployees to bid upon, that three San Francisco store employ-
ees bid for the position, and that one of the three, Margaret
Caponio, was hired on October 30 to fill the position. The
record further reveals that even if an applicant from outside
of the San Francisco store was better qualified than Caponio,
Respondent would have been required to hire Caponio to fill
that position, pursuant to its policy of giving preference to
current store employees to fill such job openings.The parties stipulated that between July 1 and December30 there were job openings, including sales jobs, at the San
Francisco store which did not require typing and office ma-
chine tests and further stipulated that between July 1 and De-
cember 31, periodically there were advertisements for sales,
stock and gift wrapping positions, and security positions for
the San Francisco store. 505MACY'S CALIFORNIA16I note that there is no evidence or contention that Moore at thistime was no longer employed by Respondent.17Local 1119's president, Barling, had previously informedGomez that Zorn, Respondent's vice president of employee relations,
had told Barling that Gomez' coworkers at ECDC felt she was a
``troublemaker.''6. Gomez' September 1989 conversationwithLoisMoore
As found above, during the approximately 3 years Gomezworked at Respondent's ECDC facility, her immediate super-
visor was Lois Moore, who managed several of the facility's
departments including the one in which Gomez worked. In
September Gomez telephoned Moore for advice about what
to do in order to get a job with Respondent at its San Rafael
store.16During this conversation, Gomez asked whetherMoore knew of any complaints included in Gomez' per-
sonnel file concerning Gomez' conduct while employed at
ECDC, and specifically asked whether Gomez was perceived
as a ``troublemaker.''17Moore answered by stating thatGomez had nothing to worry about, that her personnel file
was a ``clean file'' which contained no complaints about her
of any kind. However, Moore stated she recalled that
Gomez' personnel file contained references to the complaints
Gomez had raised about Bernard Faye; ``Felix,'' the janitor;
``Bob,'' the warehouseman; and two janitors.Moore's reference to Gomez' complaint about ``Felix, thejanitor'' refers to Gomez' 1986 complaints to Personnel
Manager O'Garra about being sexually harassed by ``Felix,''
the manager of the store's janitors. There is no evidence that
Gomez' complaints to management about ``Felix's'' alleged
sexual harassment of her concerned any employee other than
Gomez personally. Moore's reference to Gomez' complaints
concerning Bernard Faye, ``Bob'' the warehouseman and the
two janitors have already been described above, and, as I
have found above, refer to occasions when Gomez in concert
with other female employees complained to management
about sexual harassment.B. DiscussionAs described in detail above, Cynthia Gomez quit her em-ployment at Respondent's ECDC facility in May 1988 and
during the latter part of 1989 applied for work at Respond-
ent's San Rafael and San Francisco stores, and Respondent
failed and refused to employ her at either of those stores.
The complaint alleges Respondent violated Section 8(a)(1)
and (3) of the Act by failing and refusing to rehire Gomez
because of her union and protected concerted activities.In NLRB v. Transportation Management Corp., 462 U.S.393, 400±405 (1983), the Supreme Court approved the
Board's procedural analysis, first set forth in Wright Line,251 NLRB 1083 (1980), for resolving questions of motiva-
tion in alleged unlawful discrimination cases. Under this
analysis, the Board's General Counsel has an initial burden
to show that the employee's protected conduct was a ``sub-
stantial or motivating factor'' in the employer's decision to
take the adverse action against the employee. Once the show-
ing of an unlawful motive has been made, the employer has
the burden of establishing, as an affirmative defense, that
there were also legitimate reasons for its decision and that
those reasons would have caused the employer to take the
same action against the alleged discriminatee irrespective ofthe alleged discriminatee's protected activity. NLRB v. Trans-portation Management Corp., 462 U.S. at 400±403.In a case where, as here, an employer is alleged to haveviolated the Act by refusing to hire a job applicant because
of the applicant's protected conduct, under the Wright Linetest the General Counsel must show as a part of his prima
facie case, that absent the employer's unlawful motive the al-
leged discriminatee would have been hired. Food Park, 277NLRB 427 (1985). In Foods Park, where an administrativelaw judge concluded that the employer violated Section
8(a)(3) and (1) of the Act by refusing to hire certain appli-
cants for employment, the Board remanded the case to the
administrative law judge because, among other things, the
administrative law judge failed to find that absent the unlaw-
ful motivation the alleged discriminatees would have been
hired by the employer. In this regard, the Board stated (Id.
at 427):[T]he decision is devoid of findings that, absent unlaw-ful motivation, the alleged discriminatees would have
been hired. This analysis is vital where the complaint,
as here, alleges a refusal to hire named employees.
Where a refusal-to-consider violation is found, how-
ever, the determination of whether a particular indi-
vidual would have been hired, absent the Respondent's
discrimination, is properly left to the compliance pro-
ceeding. [Citations omitted.]For the reasons set forth below, I am persuaded that therecord in the instant case does not establish that absent un-
lawful motivation, during Respondent's normal course of
business, Respondent would have hired Gomez at its San
Rafael or San Francisco stores, in response to her applica-
tions for employment at those stores.As described in detail above, in applying for a job at Re-spondent's San Rafael and San Francisco stores Gomez made
it perfectly plain to Respondent's representatives that al-
though she preferred to work as either a customer service
representative or as a cashier, or as a buyer's clerical in the
San Francisco store's fine jewelry department, that if Re-
spondent was not able to place her in any of those positions,
in the alternative she desired to work for Respondent as a
salesperson.Regarding Gomez' application for a position as a customerservice representative or as a cashier, there is no evidence
that either the San Rafael or San Francisco stores, during the
time material had openings for those positions. Quite the op-
posite, insofar as the San Rafael store is concerned the
record shows that between July 1 and December 31 there
was only one customer service/cashier position open and that
was for a temporary part-time Christmas position filled for
the 5-week period from November 17 to December 25.Regarding Gomez' application for the position of buyer'sclerk in the San Francisco store's fine jewelry department,
the record demonstrates above, that during the normal course
of business Respondent would not have hired Gomez to fill
that vacancy, but would have hired another applicant, pursu-
ant to its policy of giving preference to current store em-
ployee-applicants to fill such job openings.Regarding Gomez' application for a sales position, there isno evidence that Gomez had previous sales experience or
that Respondent usually hires inexperienced applicants to fill 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18In order to make a prima facie showing that absent unlawfulmotivation a respondent-employer would have hired an alleged ap-
plicant-discriminatee, the General Counsel need only show that the
discriminatee was qualified to fill the position for which the
discriminatee applied. See, e.g., Hutchens Trucking Co., 268 NLRB509, 513 (1984), cited in Food Park, 277 NLRB at 427. In the in-stant case, as I have found above, although Gomez applied for a
sales position, there is no evidence whatsoever that she was qualified
to fill any of the vacant sales positions or that Respondent during
the time material hired unqualified applicants to fill sales positions.19I note that counsels for the General Counsel in their posthearingbrief did not argue that Respondent violated the Act by refusing to
consider Gomez' applications for employment but, as alleged in the
complaint, argued that Respondent violated the Act by refusing to
hire Gomez.20If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.sales positions, or that during the time material open salespositions were filled by inexperienced applicants. The record
shows that for 8 years, immediately prior to the time mate-
rial, Gomez was not employed in a sales position; during this
period she was employed first by The Emporium Capwell
department store as a customer service representaÐ
tive/cashier and then by Respondent as a customer service
representative/bill adjustor. Prior to this, Gomez testified she
had worked for approximately 3 years for other retail stores,
but significantly she did not testify that she was employed,
in whole or in part, as a salesperson. There is no reason for
me to infer that she worked as a salesperson during this pe-
riod. Quite the opposite, Gomez' failure to write on her em-
ployment application that she had worked as a salesperson
during that period, as well as her failure to testify she had
worked as a salesperson, warrants the inference that she had
no sales experience.The sole evidence which even colorably indicates Gomezhad sales experience is her testimony, described above, that
on September 8, when Personnel Manager O'Garra informed
Gomez that ``what O'Garra wanted was someone with full-
time sales experience,'' Gomez answered she had ``sales ex-
perience'' and knew Respondent's policies and had also
worked for The Emporium Capwell department store. It is
significant, however, that when O'Garra replied ``she just
wanted sales experience,'' that Gomez did not further argue
she was an experienced salesperson or elaborate about her al-leged ``sales experience,'' but instead answered that she
knew Respondent hired inexperienced people for sales work.
There is no evidence whatsoever that Respondent has a prac-
tice of filling sales positions with inexperienced applicants or
that during the time material open sales positions were filled
by the Respondent with inexperienced applicants.It is for the foregoing reasons that I am persuaded therecord does not contain prima facie proof that absent unlaw-
ful motivation Respondent during its normal course of busi-
ness would have hired Gomez to work in its San Rafael or
San Francisco store, in response to her applications for em-
ployment.18It is for this reason that I shall recommend thatthe complaint be dismissed in its entirety.Counsel for the General Counsel at the conclusion of thehearing indicated he might move to amend the complaint so
as to include a ``refusal-to-consider'' violation as well as the
alleged ``refusal-to-hire'' violation. I indicated I would be
disposed to deny such an amendment because to allow it at
that late hour would constitute a denial of due process, inas-
much as Respondent had no notice that the General Counsel
intended to litigate the case based upon a ``refusal-to-con-
sider'' violation and the allegation was not litigated by Re-
spondent. My review of the record has not persuaded me to
change my mind.In view of the significant difference between the alleged``refusal-to-hire'' violation and a ``refusal-to-consider'' vio-
lation, if Respondent had timely notice that the General
Counsel was relying upon a ``refusal-to-consider'' theory, to
prove his case, it cannot be assumed Respondent would have
litigated the case in the same manner. In this respect, I note
that since the General Counsel, as part of his case, failed to
make a prima facie showing that, absent unlawful motiva-
tion, Respondent during its normal course of business would
have hired Gomez to fill one of the positions she applied for,
the Respondent did not need to call Personnel Managers
O'Garra and Fujii to successfully defend itself against the
``refusal-to-hire'' violation. If, however, the complaint had
been based in part upon a ``refusal-to-consider'' violation it
is highly likely that Respondent would have given more
thought to calling O'Garra and Fujii as witnesses: (1) in
order to deal with Gomez' testimony that she informed
O'Garra and Fujii that if the positions she had applied for
on her employment applications were not available, that she
would like to be considered for a sales position; and/or (2)
in order to testify concerning their consideration of Gomez
for a sales position. It is for all of the aforesaid reasons that
I have not considered whether Respondent violated the Act
by refusing to consider Gomez' employment applications be-
cause of her union and protected concerted activities.19On these findings of fact and conclusions of law, and theentire record, I issue the following recommended20ORDERThe complaint herein is dismissed in its entirety.